TEEAYTORNEYGENERAC                                ~.
                    OF TEXAS




Iionorable
         Bnsoom Gil66
CommissionerG&Oral Land Offios
Austin,Texas

Dear Hr. Gil66:                     OpinionNO. O-665
                                    Be: (1) Poaslbilityof suit to cancel
                                        -d6    plWiOU61flaad6
                                        (2) PrOpri6tyOftl%i66uingpat,-
                                        ent6 t+nine pr6f6&,06 right
                                        ola~nt6 in B+o" S and 8, Lip-
                                        socmb 6nd OohQtre. oountiss.

      ,Thi6 i6.b replyto the opinionr6qwsts contaiwd in your letter6
of April 19, 1959, and %y 12,,1939.

           In yb~ 16tterof April 1; 1959, you 6tate that th6 retiords
                                                                    of your
offioi ahowthat oq Jun6 1, 1957, Roy Sansingfil6d rich a liobn&d land
6Ul-VqqrPIIapplicationfQr~6+iT6yOf OSl'ta+land b6li6V6dtO,b6 UeSWVSg-
6d publlo mh~l land, locat6dalong tl+66ntire north liw of Lipsocanb
C~untyar&6xb~dl~&~nfo,Oohiltrt1e      C~nmty,nithavi~to      purohasing66x66
un&6r the &$apprond w, 29,~1@1; *Ioh app66r6$6 Artiole54210 of
V6XZlOl3’6  AanotatadCitil 8fatUtO6. YOU f'Wth6~~6tat6that 6uiwy a6 made
on June 15,,lQj7,that field note6 d66oribingthe land a6 Blo* S and S,
con$ainlng 4950 aore6,w6r6* togetherwith ~3ihe  ~recorde~,app~i~tion~the
murmyor, filed with ths Land 0fPiceon July 6, 1957; that saoh field not66
w6r6 oano6ll6dby Frrsctsd field not66 by *he 6ame 6Wvuyor filed in the
L6ad 0ffio6 on September15, 1937.

          You state that thirty-oneseparate86t6 of field notes and applica-
 tions more 6uBsequsntlyfil6d by owner6of land adjoiningthe allegedva-
,oamy, who soughtto ertablishtheir preferenceright to purohaseunder
 Seotlon6 of the Aot above referredto. That on Rovmbar 29, 1957, the
 originalapplioant,Sensing,filed a reoondoormmted set of field notss,
 lxaludlngthe territoryoovelrdb prOf6renoeright applications;and
 raduoinghi6 tract to 960.05aOr66. That in Geptsmber,1956,the vwamy
-6 app-d         md anad made by the Land Offio6 to trsnty of the prefsrence
 right 6ppliO6&6J     that nine of 6u+ pr6f6r6no6right~purcha666  ham been
,pid in full; that patent6w6r6 $itten,and signedby the-fom6r Iasd
 Camissloner     in Wv6mb6r, 1936; that anotherset of ,oorreOt.sd~:fidldnotes
 of the Sansiagtraot wOr6 filed in the Land Offioe owfboember:     5, 1936,
 embracing an aoysage    of 2243.03 aorta, +oh traot was arsrded~to Sansing
 on beomb6r 6, 1926; that in sac& of the abomawards, the land wa6 claes-
 ified a6 mineral amd gr@ng, and appraissdtit#l&O per aore.
Hen. Ba6oomGll66, June 5, lQS9, Pag6 2 (G-665)



       You furthsr6t6tethat tie fOm6r GOV6XTiOr, who -6 in off166 ~~
thmu&out lQS9 ati until January17, 19S9, failed to si@.the nln6
@Or+6 a%v6 Mf6rMd ti, t&t SUch patent6rmnainedU36ign6don
January17, 19S9, agd that the 6am6 h6veb66n oanoelledon the r6oord6
of th6 Lpnd Offiaa forrant of the Governor’s signatumo

      Your 16tter of April 19, 19S9, conolud66with the following
tiatmentr

             ?Th(,que&ion rhioh confrontsthis Dspprhnsntat
      ,pr666nf ir,uh$h6r~or~  no+ to reissueth6s6 pate*6 upon,
      .thealno vrdr oi trr+t.!yhiohha-'?      ,!?a p+d 19 f+L
      togtier   tit&ry+iaBd    f606, or nfu66   to ni66u6 them
      iid $ong rith &,686/to        aonbidgr&    athsr trSlv6
      6wardr i6 ~&+&In&a       ea66 in whioh 6gta;ight b6 brought
      fez ognoellation   on the ground6Of inad6quaagOf oondd6r-
      atUne

             *6n Jm.uaq 36; S9jOI in aa6mer to.9 Znqu+y from
      thi8 tifiO+  .a hkt,~r "6 r666ir6dfrCf$th6 ru A66666Or-.
     ,.@11166%Or,Of ~p66&1 4%6&y 6t+ing that the 8* ,P.B66p
      Surrey8 R9sr .lto 10,~inolu6iv5 in 6ald 66&y    (whioh.~'
      iurrsy6 jota the oP0Pn0y)are -deed     for tW66 at &7L        .~'.
      par aor for the gr666 1aBd a+$&~      per aor forth6 ., ,,
      ~$iamItide ..Iham no furthsrd&nit6 iyfontiatien    a6 $6 F     "I:.
      i6tCai6mrk6+zabl6   *u6~d-th6 land in que6tion,,m wQuX#:, .:
      mppois Avrm a gameralknowl6dgeof.thatp6rt.ofth6&at6
      it might reaiombly be worth ten b -1~      dtill*rs.
                                                         per .,: .:,~ 1
      aorb Th6.aRrd6 ,+ a~gOnOral'B6yapp6art0 b6 oth6.rui66,     ..
     'legal,and it,i6 thoughtthenonly que6,tion. th6t might,!?in-
      volved rouMb6 the adeqnaoyof~th6,prloepaid to the ehool ..~
      Fund. The bemfit of your oonsldora*ion   oi the matter and .~
      ad&e to thi6 C?ffioa a6 to 'f6a6ibilify of,+ 6uit for oan-
      oellationof the an6n36 onthe ground66tat6d ir r6que6tod,
      and any fu$tberlnfonmtio~ f-the      record6her6 that may
      bw deslnd rill b6 gladlyfqmiqhqd.”

         ME&y23, 19s9,you~addr6666$tou;'a stlpplementa1
      .$%I                                             1&t& stating
additiomlfaots with r6f6reno6,tothsps applioatioq and ~anardr, and ask-
% for our apinion,onadditionalqu66tionre Y+ur lf3tter of E6y 2Srd
road6,in part, a6 foll6Tma      r

            *A6 6fals6d .in rgfOq6r   16tt6r,   thirtpO&   66p
      arate applioetionsand fi6ld-not.6w6r6 filed on th6
      Wcprroy strip in lQS7a The first ofth66o filing6~6
      mad6~byRoy Sansing.66 diSoowr6d of'tb6~ornoy +      ,         :
      oovsr@g the entin, 6trip.oZhe,oth6rth$rty-ninaappl+
      6&on6 w6r6 made:,bg:+djoining ana enolos,lng
                                                 owner6rith
      a vl6w to obttiiniag6nWdr under th6 preferencewright
Ron. BascomGiles, )10-663),
                          Page 5.



       acoordedto such opM6r8 and occupantsin Sec. 6,
       Chap. 271, Acts of the 42nd Legislature,dated May
       29, 1931.

             "Twwty of these preferenoaright Bpplications  war6
       acceptedand awarded,and elevenof such applicationsw6r6
       rejeatedforth6 reasonthat theif field noteswar6 consid-
      ered a6 not having bean filed in the Land Offioewithin six-
       ty days fromthe date of citationby the surcreyor to these
       slevenapplicants.

            'In visr of your opinionAk. O-664, 261 Tim6 for fil-
      ing field notes on land appliedfor by oocupantunder 860.
      6, 19Sl Sales Act, which opinlonadvise6that the 6irty-day
      limit in Said Aot appliesto the filing of applicationfor
      s~eywiththe       surveyor  snd not to the filing of field
      notes in the Land Office,the qU6Btion     is pressnt6das to
      t&6 legalityof thase eleven F@otion6, and al6o to the
      +idity of the 6ale to Roy Sansing,Those award inolud66
      th6 land filed om by the 616v6a rejeotedapplicants. The
      field notes and applioationof each of said rejeotedappli-
      o6nt.sww6 fil6d ip the Land qfflo6within on6 hundrodand
      tranty day6 from the data of filingwith the surwyor. It
      i.6furthernoted that 66vera.l    of the twenty profelanoe
      right applfoantts  to.whcmaward6u6r6 made did not file thair
      field notes in the Land Offioowithin sixty day6 from the
      date of citation,but in saoh ofth666 0~666 signedwaiver
      by Roy Sansing1196filed, relinquirhinghi6 right6 In favor
      of the66 rerp+otivsprefsr6noeright applicantsonly.,On6
      of the @reference    right own6r6nto ~ece%vedaward6 did not
      file his field notes in 'theLund Officeuntil on6 hundred
      and forty-twoday6 after he filed withthe nurvoyor,but
      the other ninetsenawardedownersfil6$ within on6 hundred
      and twnty day6 from such date.

            6Th666additionalfaots are presentedto you a6 6hoWm
      in the noords of thi6 Offiosand for whatwer bearingth6y
      might hav6 in your oonsidoration
                                     of th6 qwstion6 involved
      in the origiaalrequeetof April 19, 1959.?

         Re considerfirst your questiona6 to whether or not patentsshould
be r6ls6u6dby your office aowring %he land olaimadby and awardedto the
nine preferetloe right claimantswhose purohaoeshaveisenpaid out in full,
or whether itwouldbe hasible to institutesuit to cauo61 6&l award6
mad4 out of the block of land in question. From ynur._lqtto~, no understand
that 6ach of~th6 tine ola2mant.6 who have paid,theJ'ullpiaroha66price,aith-
l r r6turnsdfield notes to the knd Officewithin 60 day6 afterthe date of
s~z-vtoe  by citationissued upon-himby th6 6urv6yor,or that the original
vacancyapplicant,Roy Sansing,rslinquishadhi6 right in favor of such of
Bon. BesocmGiles, (O-663)Page 4,



Said nine ~la5mant.a
                   who had failedto file field notes within 60 day6
frcm the date of 6orvioeof oitationo Ths 6010 questionto be deoldsd
in dSten6iningwhothoror not said nine prefSr6noeright applicant6
ar6 entitl6dto patentsis wh6thSror not the inadequacyof the oonsid-
6rationpaid by thm for the land in qua&ion constitutesa legally
sufficientgroundupon nhiah to base a Mfusal to reis6uo suoh p&.6&6,
pnd upon whiohto maintainsuits to oanselthe existingawards.

       Ik beliwe the problempresentedby your questionc6.nbe clarified
by a generalstatementof what WS conceiveto b6 the extent of sndthe lim-
it&ions upon the pow6r of the Lund Commissionerto value publiolands
prior to sale under Arriole54210. Sooticn6 of Article5421C, in part,
provide6a6 follorar

             “If the  area i6 found by th6 $a66&66icnor$0~bs un-
       6urvuy6dand 6ubjSotto s&b,~ho~&all value the land 'and
      ,&iv"notion of the nlIIatiOB,tothe applioant,rho may
       purohasothe land on th6 66mo t6rmr and conditionsa6 pr6-
       sribodby law aad the r6gul+ti?n6for the s&.of survwyod
       land; providedif the ar6a shouldbs In the 6nolosum of
      anotherpor6on olalmingit fn good faith or oocupied,ara
      hapo by anoth?r,such holder or oooupantshall havwth~
      preferenceright for a period of 60 days after servio~of
       aitaticmto havu tne land 6uxwy6d on his own application
      to the twurPsyor and on the r&rn of the 6m ad-cod by
       the first applioantfor citationand thereuponfix his right
      to purchasea6 her6inprovidedo e e CT

       It  i6 thus Ob6OlT6d that   the 6t6tU$6’ fail6 t0 SpSOifiOally
                                                                    SXprSSS
any limitationsupon the power and authoritybf the Land CcmmiSs~onarin
valuingpublic3ohcql laads prior      to sale under Artiolo64210. Ho-r,
w6 do not believsthat the fai~uroof the 6tatuteto &rovid6expr666limit-
ationsupon such pomr oan be held to moan that no limitation6irhat6wr
oxi&     A proper oon6truotion   of the powergiven to the Land Cemmlssion6r,
in our opinion,is that such power and authorityis limitedby the condi-
ti,onsPnd ruti6 that limit the poner and authorityof an agent of a pri-
vats individualto 6011 the lands of his principalat a prioewhich is to
be dstorminedby the agent in wkxLng the land- The grant of power Pnd
authoritymade by the principalto the agent carrieswith it the impliSa
limitationthat the agsatwill sot diligentlyand in good faith in making
a reasonablevaluationof ths land0

       Article 54210,in our opinion,neoersarilymust b-6heldto vest in
tha Iand Ccwnissionor a oortainsmount of discretionin valuingsnd fixing
the price at which nub110free sohoolland shall be sold. On the othSr hand,
it is squallya6 clear to us that~th6 courtswill not sustainthe sale ky
a Lund C.&arAssionerat a priaewhich is so grosslyinadequateas to shook
the oomacienosand conuaon sense of all meno The line of demarcationbe-
twen a lawful and reasonableexsrcissof the Commissionsr~s   discretion,
on on6 hand, and an Illsgalsale for a grcsalyinadequateconsideration
Hon. Basccm Ciles (O-663)Pago 5.
     .


on the other i6 difficultto define. In the very nature of the ca6o,ve
believethe deoisionof the questionmust depend upon the particularfacts
and circ~stancosof aaoh sale. But in swry instanoothe presumption
shouldbe in favor oftho validityand rea6onablsnessof  the Land Cwscis-
donor's aotion and an award can only be cancelled,in our opinion,upon
a Shovingby clear and satisfaotoryevidenoathat the sale was made at a
grosslyinadequateprice.

      finWintermannv. McDonald,102 S-W. (2d),the SupremeCourt of Texas
definedthe duty owed by an owner of land sold under Article54210 to laase
the land for mineraloas agent of the Stats. The Court said:

            "The omor of the land act6 a6the agent of the States
      inmaklng the mineral leases. This 6d16 for the exoroi6o   of
      a duty ly the landoWnerto the Stat?. lhe landownerowss to
      the State good faith in th? perfonaanosof the duty which ho
      has aasuPo~,and ho should dischargethat duty with p.rudenoo
      and good fslth,and with ordinaryoaro and diligencoo"

      R6 bsliwu the duty of the Land ~Ccmmissioner
                                                 can properlybs defiwd
In the saa6 languagea6 used by the SupremeCourtwith reforancsto the land-
owner.
       Il.6
          now considerthe facts and oircumrtanoerwhich are presentin this
oaae,,amhupon the ba6is of which a deci6ionof your gue6tion6must dopsnd.
Your l+ter statesthat you have receiveda,letterfromths ~taxassessor-
collector~ofLipscanbCountystatingthat the 77.P. nzor Survey6&s.J to
10 inoiusiv6in said county (whichsurvey6adjoin the vacancy)arr6ndorod
for taxes at t3.75 psr aov for grass land and.#5.00‘Par the farm land.
You~furtherz6tatothat you have no definiteinformationa6 to the actual
marketablevalue of the land in question,butthatyouaould suppossfroma
 oneralknowledgeof that part of&a State, it might reasonablybe rorth
    ~, to $lZ.oOper acre. You furtheratato that the award6in a general
$ 0.00
way appearto be otherwise~legal,and that about the only questionthat
might be involvedveuld be the adequacyaf the prio6 paid to the 6ohoolfund.

       Beforeattemptingto answsryour questiona6 to the foa6ibilityof
a suit to canoslthese awards,we securedaffidatitsof severalcouatyoffi-
cials of LipscombCounty,Tszps. Capiesof these affidavit6are attaohed
to this opinion,and they indicatethat the exactvalue af ths land i6
doubtful.
       It is apparentfrom a statementof the facts and oiroum6tanos6 Cola-
tained in your lettarand from-the'affidavits attachedto this opinion,
that the determinationof the value of the land in questionis a matter of
considerable unaertainty.The valuationfor tam purposeson adjoining
areas affordsno conclusiw'proofas to the value of the tracts under con-
sideration. l'hecash market value of the traot in questionhasbeen esti-
mated by various officialsin the countywhere the land is locateda6 being
loss than #5&C per acre. The State in additicnhas reservsd,under the
Bon. Raecorn
           Giles (O-663)Page 6.



ten66 of Art1016 54216,a 1/16th royaltyof the oil and gas situated
in t&6 land, togetherwith a 1/6th royaltyin otherminsrals,which
r66erPaticnnecessarilydetractsfrom ths value of the land.

       likfasl that w6 ars far from havingin our po66srsionor within
our knowledgeruffiofsntinformationto rprranta definfteconelusion
that the land,hasbeen sold at a grosslyinadequateprioe,and ~6 mrut,
thenfom, 6nsw6r your questionas to the fOa6ibili~ of maintiaining
a suit to oancelby statingthat underthe faots and oircumstanoes  whioh
havs bsen broughtto our attentionat this time, such actionwould not
b0 fea6ibl6. You are furtheradvisedthat, in our opinion,the cons&$op-
tion paid for these awards1~6 not, accordingto th6 faots and circus
StaIIO66known t0 U6, 60 grO66ly inadoquataPI t0 waIIppt a IWf'Walto
r6i66UOpatOnt6thereon.

       .TXI
         your letterof May 23, 1959;you prs66ntth6 furth6fquestion
asto.the logPlity'ofth6pjoctlon    bythe fozmorCernndssiowrof $he~
G+.ral +g d'Offioeoffthe preforonosright applloatlonsof variourad-
joining or6 to purohasoportion6ofthe land oover6dby the award to
Boy 2an6ingr You 6tat6that suqh,applioation6 w6r6 tijoot6dfor the
reasonthat "their field notes w6r6 oonridend a6 not having ban filed
ia tho~knd Off106within 50 days fromthe date of citationby ths sur-
wy6r.c

       In our Opinion I& G-~64,'wri~~ May 1; $9SQ,w6 held that a.
+%~6no6,ri&t     applicantund?r @ation 6 of &tic&s 54210 has 60,dayr
~fromthe ,dateof tJ6 s?mo6 of oitationupon him by the rurwyor~in
rhioh to fi&6 hi6 own applicationto hav6 the land 6U.m6yed, mad that
such proferonv right applicantis allaw6d120 days after f+&@g 'ofhi6
lpplieatianwithin whioh $o haw the land surf6y6d  aad the field notes
nturn6d to the Genzeral Land Offioa.

       In view of suoh op$nion,16 mU6t now nocossarilyhold that th6
pnfarenos right applloants~  Ffe~rred,toin yaw letter of My 2S.,,,lM9,
under the law had 120 day6 from the date of th6 filiagof their r6sp+o-
tim application6fo have the land surv6y6dand to returntheir field
not66 toothsGoner+l Lund Offios. If Suoh proosdur6-6~follW& by
6uoh prsforsnce'tightapplicant6withinthe time and in the manner
providedby law, they th676~b;v parfsotodtheir ,preferenoe
                                                        right6 to
purchaseupon complyingwith the other provision6of Article64210.'

        Your letter does not mak? clearwhetheror not such prrfer6ne6
rleht applioemtrwho6 applications   wore lajeotaddid oemplr in all
-?%p60tr dththe prOtiSiOn6of 26otion6 of bstiolo 5421~. Suoh oom-
 plianoewould dsp6ndupon WArioII6  favt que6tion6,suoh as wh6th.ror
 not the ar6a 16 in the enclosureof suoh applioaxrt,whetheror not
 th6y ~6 claimingit in good,faithor oooupylngit a6 a home, whether
 they have returnedthe 6~6 advanoedby the originalapp~icpnt,
 Sausing,and whetherth6y have compliedwith the requiremsntsof the
-   -




        Hon. BascaaOiles (O-663)Page 7.



        statutePS to the paymentof the purchaseprice after valuationof the
        land by the Commissioneroftha General Land Office. If and when such
        questionsare determinedby you in favor of the rejectedepplicantr,it
        will be neoeaaaryto determinethe proper prooedum for you to follow
        with respectto *ha claimsof the originalvaaanay,applioant and of
        the rajeotedprefersmaeright applicantsunder Section6* Forthe rea-
        sona stated,however,we do not believeit necessaryor possiblefor us
        to attemptto anewer euch questionsat this time.

                                                Yours vary truly
                                            ATTOREEYo'EaEau,~FTElls


                                            By /s/Robert E. Xepke

                                                   Robert E. xepks
                                                        Assistant




                                                    Approved
                                                 opinionCammittea
                                                     By EOB Chainnan